Title: To James Madison from John Martin Baker, 3 October 1803 (Abstract)
From: Baker, John Martin
To: Madison, James


3 October 1803, Palma. Announces his “safe arrival at Palma” on 19 Sept. and his favorable reception by the commander in chief and the heads of departments. Plans “in a few days” to visit Minorca and “Yvica” [Ibiza] and to “appoint the necessary Vice: Consuls.” Will “transmit the list of American Vessels, arrived and Sailed from these Islands, up to end of June last” in his next. Has nothing interesting of a “Political, or Commercial” nature to communicate.
 

   
   RC (DNA: RG 59, CD, Port Mahon, vol. 1). 2 pp.; docketed by Wagner.



   
   A full transcription of this document has been added to the digital edition.

